Citation Nr: 1603989	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-17 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a left knee disability.

REPRESENTATION

Appellant represented by:	North Carolina Division of Veteran Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 2006 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was afforded a pre-discharge examination in November 2009.  The Veteran reported that she suffered from thoracolumbar spine pain, which had progressed over time.  The Veteran reported stiffness, spasms, decreased motion, and weakness in her back.  The Veteran also stated that in 2007 she sprained her left ankle diving into a pool in-service.  The Veteran stated that she experiences swelling, lack of endurance, and tenderness in her ankle.  The Veteran reported that she simultaneously hurt her knee at the time of her 2007 in-service ankle injury.  After a physical examination of the Veteran, with review of her range of motion, a and in consideration of  X-ray evidence, the examiner determined that the Veteran's thoracolumbar spine strain, and left ankle sprain had resolved, and found that the Veteran did not suffer from a left knee disability.  However, the Veteran has continuously argued throughout the entire appeal period that she suffers from pain, and limitation of motion.  Furthermore, private medical records from a chiropractic center dated from May 2015, show limitation of motion to the Veteran's spine, and continued complaints of back, knee, and ankle pain.  The medical records also indicate a moderate neck disability, a severe lower back disability, and severe left ankle symptoms.  Therefore, she should be afforded a new VA examination.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability " exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

The May 2015 medical reports from the chiropractic center indicated that the Veteran sought treatment for five years from another chiropractor.  Efforts to obtain these private records should also be taken.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran either to submit or to authorize VA to obtain on her behalf, private medical records, pertaining to her thoracolumbar spine, left ankle, or left knee treatment.

2.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed thoracolumbar spine, left ankle, or left knee disability.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following questions:

a) Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a thoracolumbar spine disability?  

For each thoracolumbar spine diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition is related to the Veteran's service.

In providing this opinion, the examiner must consider the Veteran's June 2009 Report of Medical History which indicated back pain due to heavy lifting as well as the Veteran's assertions that she continued to experience back, and neck pain since service.  The examiner should also determine if the Veteran's current thoracolumbar spine symptoms are indeed the same symptoms she experienced in-service.

b) Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a left ankle disability?  

For each left ankle disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition is related to the Veteran's service.

In providing this opinion, the examiner must consider the Veteran's 2007 sprained left ankle, which required X-Rays, as well as the Veteran's assertions that she continued to experience left ankle pain since service.  The examiner should also determine if the Veteran's current left ankle symptoms are indeed the same symptoms she experienced in-service.  

c) Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a left knee disability?  

For each left knee disability diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such condition is related to the Veteran's service.

In providing this opinion, the examiner must consider the Veteran's assertion that she injured her left knee at the same time she injured her left ankle in-service. 

d) If the Veteran is diagnosed with arthritis of the thoracolumbar spine, left knee, or left ankle, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the arthritis was manifest to a compensable degree before February 2011

 A clear rationale for all opinions must be provided.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




